
	

115 HR 4334 : Improving Oversight of Women Veterans’ Care Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4334
		IN THE SENATE OF THE UNITED STATES
		May 22, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To provide for certain reporting requirements relating to medical care for women veterans provided
			 by the Department of Veterans Affairs and through contracts entered into
			 by the Secretary of Veterans Affairs with non-Department medical
			 providers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Improving Oversight of Women Veterans’ Care Act of 2018. 2.Annual report on veteran access to covered sex-specific services under community care contracts (a)Annual reportThe Under Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives an annual report on the access of women veterans to covered sex-specific medical care under contracts with non-Department medical providers entered into by the Secretary of Veterans Affairs for the provision of hospital care or medical services to veterans eligible for enrollment in the patient enrollment system of the Department of Veterans Affairs maintained under section 1705 of title 38, United States Code. Such report shall include data and performance measures for the availability of covered sex-specific medical care, including—
 (1)the average wait time between the veteran’s preferred appointment date and the date on which the appointment is completed;
 (2)driving time required for veterans to attend appointments; and (3)reasons why appointments could not be scheduled with non-Department medical providers.
 (b)SunsetThe requirement to submit a report under this section shall terminate on the date that is 7 years after the date of the enactment of this Act.
 (c)Covered sex-Specific medical careIn this section, the term covered sex-specific medical care means mammography, maternity care, and gynecological care. 3.Reporting on Veterans Health Administration environment of care standards for women veterans (a)Medical facility reportingEach medical facility of the Department shall submit to the Secretary of Veterans Affairs a quarterly report on the compliance and noncompliance of the facility with the environment of care standards for women veterans. Each such report shall include the name of each person associated with such facility who is responsible for such compliance and the specific role or responsibility assigned to each such person.
 (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on the plan of the Secretary to strengthen the environment of care standards for women veterans at Department of Veterans Affairs medical facilities. Such report shall include—
 (1)a description of the process established to verify that noncompliance information reported under subsection (a) is accurate and complete; and
 (2)a description of the method by which the Secretary will— (A)ensure that all patient care areas of each Department medical facility are inspected as required; and
 (B)expand the list of items that facility staff inspect for compliance to align with the women’s health handbook of the Veterans Health Administration.
 (c)SunsetThe requirement to submit a report under this section shall terminate on the date that is 7 years after the date of the enactment of this Act.
 (d)Environment of care standards for women veteransIn this section, the term environment of care standards for women veterans has the meaning given that term in Veterans Health Administration Directive 1330.01(1).  Passed the House of Representatives May 21, 2018.Karen L. Haas,Clerk 